AO 450 (Rev. 5/85) Judgment in a Civil Case ⊗




                       United States District Court
                                       EASTERN DISTRICT OF WISCONSIN


                                                           JUDGMENT IN A CIVIL CASE
            AERION C. KING,
                    Plaintiff

                         v.                                CASE NUMBER: 17-C-0205

            WARDEN SCOTT ECKSTEIN, et al.,
                   Defendants




           Jury Verdict. This action came before the Court for a trial by jury. The issues
            have been tried and the jury has rendered its verdict.

x           Decision by Court. This action came to trial or hearing before the Court. The
            issues have been tried or heard and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED that the plaintiff shall take nothing by his
complaint and judgment is entered in favor of the defendants on the merits.




            05/09/2019                                     Stephen C. Dries
Date                                                       Clerk

                                                           L.Smith
                                                           (By) Deputy Clerk
